                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


STATE OF NEW MEXICO, ex rel.,          )                No. 68cv07488 MV/JHR
STATE ENGINEER, et al.                 )
                                       )                Rio Santa Cruz Adjudication
            Plaintiffs,                )
                                       )                and
v.                                     )
                                       )                No. 70cv08650 MV/JHR
JOHN ABBOTT, et al.                    )                Rio de Truchas Adjudication
                                       )
            Defendants.                )                Consolidated
______________________________________ )



      ORDER GRANTING JOINT MOTION TO AMEND AND EXTEND ORDER
      PROTECTING CONFIDENTIALITY OF SETTLEMENT NEGOTIATIONS

       This matter comes before the Court upon the Joint Motion to Amend and Extend Order

Protecting Confidentiality of Settlement Negotiations filed by certain parties (“Negotiation

Parties”) to this case who are now attempting to reach a comprehensive settlement agreement in

this case on the water rights claims of both the Pueblo of Ohkay Owingeh and Santa Clara

Pueblo and those of the United States of America (“United States”) on behalf of Ohkay Owingeh

and Santa Clara Pueblo. Following the October 5, 2020 joint motion filed by these parties, the

Court entered the October 6, 2020 Order Granting Joint Motion for Order Protecting

Confidentiality of Settlement Negotiations, ECF No. 3011, which, by its terms, contemplated that

the Negotiation Parties were attempting to settle only Ohkay Owingeh’s water rights claims and

those of the United States on behalf of Ohkay Owingeh. The Negotiation Parties have since

determined and agreed that their settlement discussions also should be extended to encompass a

potential settlement in the present case of Santa Clara Pueblo’s water rights claims and those of
the United States on behalf of Santa Clara Pueblo. In order to provide favorable conditions for

the success of the negotiations, and for other good cause shown, the joint motion is GRANTED,

and IT IS HEREBY ORDERED that all provisions of the October 6, 2020 Order Granting Joint

Motion for Order Protecting Confidentiality of Settlement Negotiations – including without

limitation provisions concerning oral and written statements made in the course of discussions;

the marking of confidential settlement documents; the participation of consultants, experts, or

mediators in the negotiations; the disclosure of information regarding the substance of the

negotiation process to persons not participating in the negotiations; and the New Mexico

Inspection of Public Records Act (Section 14-2-1 et seq. NMSA 1978) or the Freedom of

Information Act (5 U.S.C. Section 552) – shall apply to any discussions and exchanges

concerning the Santa Clara Pueblo’s water right claims and those of the United States as trustee

for Santa Clara Pueblo in this case. This Order extends the provisions of the Court’s October 6,

2020 Order Granting Joint Motion for Order Protecting Confidentiality of Settlement

Negotiations to discussions and exchanges concerning Santa Clara Pueblo and the United States

as trustee for Santa Clara Pueblo, but in no way limits the October 6, 2020 Order’s application to

discussions and exchanges concerning Ohkay Owingeh and the United States as trustee for

Ohkay Owingeh.

   SO ORDERED, this 4th day of May, 2021.



                                                     ____________________________________
                                                     JERRY H. RITTER
                                                     United States Magistrate Judge




                                                2
